Exhibit 99.1 Northfield, Illinois, October 21, 2015 Stepan Company (NYSE: SCL) today reported: Stepan Reports Higher Third Quarter Results and Announces Forty-Eighth Consecutive Year of Dividend Increases Third Quarter Highlights · Reported net income was $24.9 million or $1.09 per diluted share, an 85% increase versus $13.5 million or $0.59 per diluted share in the prior year. · Adjusted net income* was $21.1 million or $0.92 per diluted share, a 35% increase versus $15.6 million or $0.68 per diluted share in the prior year. · Surfactant operating income was $21.8 million, a 96% increase versus prior year.Polymer operating income was $24.6 million, a 35% increase versus prior year. · Total sales volume increased 7%. Surfactant and Polymer sales volumes increased 8% and 4%, respectively. · The effects of foreign currency translation negatively impacted net income by $2.8 million or $0.12 per diluted share versus prior year. YTD Highlights · Reported net income was $63.1 million or $2.76 per diluted share versus $50.9 million or $2.22 per diluted share in the prior year. · Adjusted net income* was $62.4 million or $2.73 per diluted share versus $49.0 million or $2.14 per diluted share in the prior year. · The effects of foreign currency translation negatively impacted net income by $6.9 million or $0.30 per diluted share versus prior year. * Adjusted net income is a non-GAAP measure which excludes Deferred Compensation Income/ Expense as well as other significant and infrequent/non-recurring items. See Table II for this non-GAAP reconciliation. “Our third quarter operating results benefited from continued earnings improvements in Surfactants and a strong performance in Polymers, partially offset by a decline in Specialty Products,” said F. Quinn Stepan, Jr., President and Chief Executive Officer. “Actions taken to improve product mix, improve asset utilization, reduce costs and improve efficiency are contributing to income growth despite the negative impacts of a strong U.S. dollar.” 1 “We are pleased with our year over year improvement and our focus remains on generating long-term sustainable earnings growth.During the quarter, we made significant progress on a number of key strategic initiatives. Our long-term supply agreement with The Sun Products Corporation, announced on July 9, 2015, has significantly improved our North American sulfonation capacity utilization.We have successfully integrated our second quarter purchase of a sulfonation plant in Bahia, Brazil.We have advanced projects to add polyol capacity in China, Poland and the United States.Our previously announced efficiency improvement program is delivering expected results.” Financial Summary ThreeMonthsEnded September 30 NineMonthsEnded September30 ($ in thousands, except per share data) %
